AO 245B (CASDRev. 08/]4) Judgment in a Petty Criminal Case

 

 

APR 19 2019

 

UNITED STATES DISTRICT CoUR

SOUTHERN DISTRICT OF CALIFORNIA CLERPR Li 56 Fli‘;.“`-""~'RSGT COUORP"|'N!A

SQL!THERN i;)lS“`i`FtiC"!`IGF-` CA
UNITED STATES OF AMERICA JUDGMENT IN A CRI . AT. {" A QF.
V_ (For Offenses Cornmitted 0n or After November l, 1987)

ADRIAN ALVARADO_BON]LLA (1) CHSC Nllmbel`l lSCR504-7~CAB

SAMUEL L. EILERS, FEDERAL DEFENDERS, INC.

DEPUTY

 

Defcndant’s Attomey
REGISTRATIoN No. 17946045

|:| _
The Defendant:

I:l pleaded guilty to count(s)

was found guilty on count(s) ONE (l) OF THE ONE-COUNT SUPERSEDING INFORMATION

 

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of Offense Number§s[
8 USC 1325 lMPROPER ENTRY BY AN ALIEN (MISDEMEANOR) l

The defendant is sentenced as provided in pages 2 through 2 of this judgment
l:l The defendant has been found not guilty on count(s)
l:<l Count(s) ONE OF UNDERLY[NG [NDICTMENT is dismissed on the motion of the United States.

A : 1().00 - AI
ssessment $ W VED
|Xl No fine |:| Forfeitu.re pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of

any material change in the defendant’s economic circumstances

Anril 18. 2019 /1

Date of lmpositio o Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

lSCR5047-CAB

 

 

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: ADRIAN ALVARADO-BONILLA (l) lodginth - Page 2 of 2
CASE NUMBER: lSCR5047-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (162 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at P.M. on

 

 

 

|___| as notified by the United States Marshal.
|:| The defendant shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
|:| as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Of`fice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of` this judgment
UNITED STATES MARSHAL
By DEPUTY UNlTED STATES MARSHAL

18CR5047-CAB

 

